      Case 1:19-cv-00021-VSB-BCM Document 256 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                        12/17/2020
                                                          :
DISH NETWORK L.L.C., et al.,                              :
                                                          :
                                        Plaintiffs,       :
                                                          :       19-cv-0021 (VSB)
                      -against-                           :
                                                          :            ORDER
ASIA TV USA LTD., et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

    In connection with the preliminary injunction hearing, by January 20, 2021, the parties shall

jointly submit the following:

    1. A list of all witnesses, indicating whether such witnesses will testify live on Microsoft

        Teams, by deposition, or by affidavit, and a brief summary of the substance of each

        witness’s testimony.

    2. A designation by each party of any deposition testimony to be offered, and any counter-

        designations and objections by any other party.

    3. A list by each party of exhibits to be offered, with an indication by exhibit number as to

        whether any party objects to the exhibit. The party objecting must include a brief

        statement that makes clear the basis for its objection and must provide any necessary

        supporting authority.

    4. Whether opening and closing statements are needed.

    5. Whether the parties wish to make any post-hearing submissions.

    All exhibits must be pre-marked in advance of the hearing, and two courtesy copies of all
      Case 1:19-cv-00021-VSB-BCM Document 256 Filed 12/17/20 Page 2 of 2




exhibits should be provided to the Court on the first day of the hearing.

   SO ORDERED.

Dated: December 17, 2020
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
